Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/17/2020, 02/23/2021 and 01/17/2022 were compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali et al. (US 2015/0205090 A1) hereinafter Jalali in view of Blanquart et al. (US 2014/0285645 A1) hereinafter Blanquart.
Regarding Claim 1, Jalali teaches a system comprising: an emitter for emitting pulses of electromagnetic radiation (Para.0067; "at Block 12 a broadband laser pulse probe beam is first spatially dispersed by a pair of orthogonally oriented spatial dispersers in order to map the spectrum into a two-dimensional space ...,"); an image sensor comprising a pixel array for sensing reflected electromagnetic radiation (Para.0066; "number of image pixels observed was found to be about 2500 based on the bandwidth of the probe laser ...,"); and a controller in electronic communication with the image sensor and the emitter (Para.0066, 0090, 0163; signal processor 166 process the image and display on the monitor 168); wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a laser mapping pattern (Para.0072; "This process allows the constituent frequencies of the back-reflected spectral brush from the sample, which correspond to different points (pixels) of the sample image, to be temporally distributed in such a way that it allows different pixels of the image to be mapped into a time-domain waveform,").  

 	Jalali does not teach a plurality of bidirectional data pads on the image sensor for outputting image data and receiving configuration data;

 	Blanquart teaches a plurality of bidirectional data pads on the image sensor for outputting image data and receiving configuration data (Para.0033, 0039 and 0044; "During phases 1 and 3, data may be issued from the sensor through sensor data pads 150,")

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalali to include a plurality of bidirectional data pads on the image sensor for outputting image data and receiving configuration data as taught by Blanquart to improve image capturing and minimizing the number of pads.

Regarding Claim 2, Jalali in view of Blanquart teach the system of claim 1, further comprising: an oscillator disposed in the controller (fig.6; VCO); and a frequency detector in electronic communication with the controller to control a clock frequency of the image sensor in response to signals from the controller that correspond to the frequency of the oscillator (Blanquart: fig.6-7; Para.0041-0042; "his multiplied frequency may be used to serialize the pixel data and is decoded by the CDR in the camera unit, which can then be fed back to the frequency detector. Such an embodiment does not increase the pad 710 count or the conductor count.”).  

Regarding Claim 3, Jalali in view of Blanquart teach the system of claim 1, wherein electronic communication through each of the plurality of bidirectional pads is performed in defined phases comprising: a rolling readout phase during which image data is output from the image sensor through the plurality of bidirectional pads to the controller (Para.0032-0033); a service line phase during which non-image data is output from the image sensor through the plurality of bidirectional pads to the controller (Para.0032-0033); andTECHLAW VENTURES, PLLC 3290 West Mayflower Ave.Lehi, UT 84043(801) 854-767585Attorney Docket No.: END-0014.NP4a configuration phase during which image sensor configuration data is received by the image sensor from the controller through the plurality of bidirectional pads (Para.0032-0033); wherein image sensor data output lines are reversed during the configuration phase; and wherein a clock data recovery circuit is unlocked from an oscillator disposed in the controller when the image sensor data output lines are reversed (Blanquart: Para.0032-0033; "the disclosure may use the CDR (Clock Data Recovery) system on the camera unit to correctly latch the incoming data,").  

Regarding Claim 4, Jalali in view of Blanquart teach the system of claim 3, wherein clock signal data is transmitted during the service line phase and the configuration phase and is not transmitted during the rolling readout phase (Blanquart:  Para.0033; the synchronization of the chip to the camera system and for data locking. Phase 2 is concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels).  

Regarding Claim 5, Jalali in view of Blanquart teach the system of claim 1, wherein the image sensor does not comprise a dedicated input synchronization clock pad such that a total number of data pads in the image sensor is reduced (Blanquart: Para.0041; "An embodiment of a reduced area image sensor may comprise: input and output pads wherein the pad count is reduced by no having a no synchronization clock pad,").  

Regarding Claim 6, Jalali in view of Blanquart teach the system of claim 1, further comprising an oscillator disposed in the controller for providing a reference clock frequency to synchronize incoming data received from the image sensor (Blanquart: Para.0040; “FIG. 6 depicts a conventional PLL 600. The VCDL (voltage controlled delay line) clock is compared to the incoming clock with the frequency detector and up-pushes or down-pushes are issued to the external VCO (voltage controlled oscillator”).  

Regarding Claim 7, Jalali in view of Blanquart teach the system of claim 1, further comprising at least one transition within pixel serial data created by the pixel array of the image sensor, wherein the pixel serial data is replaced in the pixel array according to synchronization determined by clock signal data (Blanquart: Para.0040 and 0073; “wherein a camera unit clock and/or data recovery circuit may be used to lock on the incoming sensor data to keep it synchronized ... a plurality of transitions within each pixel serial data created by the pixel array,").  

Regarding Claim 8, Jalali in view of Blanquart teach the system of claim 1, further comprising: a phase lock loop (PLL) comprising PLL image sensor blocks and PLL controller blocks (Para.0034, 0040 and 0074);TECHLAW VENTURES, PLLC3290 West Mayflower Ave.Lehi, UT 84043(801) 854-767586Attorney Docket No.: END-0014.NP4 data lines electrically connecting the PLL image sensor blocks and the PLL controller blocks (Para.0034, 0040 and 0074); and configuration lines electrically connecting the PLL image sensor blocks and the PLL controller blocks (Para.0034, 0040 and 0074); wherein an oscillator disposed in the controller and a data recovery circuit are used to lock on to incoming data received by the controller from the image sensor (Blanquart: Para.0034, 0040 and 0074; “FIG. 6 depicts a conventional PLL 600. The VCDL (voltage controlled delay line) clock is compared to the incoming clock with the frequency detector and up-pushes or down-pushes are issued to the external VCO (voltage controlled oscillator) depending on the frequency detector comparison result,”).  

Regarding Claim 9, Jalali in view of Blanquart teach the system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter (Blanquart: Para.0132; maximum number of pixels acquired by STEAI is ultimately determined by the ratio of the repetition time interval of the pulse laser to the shortest sampling time of the digitizer).  

Regarding Claim 10, Jalali in view of Blanquart teach the system of claim 9, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read (Jalali: Para.0033; ("concerned with the sensor rolling readout (internal timing, synchronization and readout of physical pixels),").  

Regarding Claim 21, Jalali in view of Blanquart teach the system of claim 1, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (Blanquart: fig.16A-16B; Para.0069; plurality of pixel columns forming the first pixel array and a plurality of pixel columns forming a second pixel array).  

Claims 11, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali in view of Blanquart further in view of in view of Blanquart et al. (US 2018/0014000 A1) hereinafter Blanquart4000.
Regarding Claim 11, Jalali in view of Blanquart teach the system of claim 9, wherein at least 
Jalali and Blanquart do not teach a portion of the plurality of exposure frames are combined to form an image frame.  

Blanquart4000 teaches a portion of the plurality of exposure frames are combined to form an image frame (Para.0038; “instead of firing monochromatic light during each frame, combinations of the three wavelengths are used to provide all of the luminance information within a single image,").  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalali and Blanquart to include a portion of the plurality of exposure frames are combined to form an image frame as taught by Blanquart4000 to improve image capturing.

Regarding Claim 20, Jalali and Blanquart in view of Blanquart4000 teach the system of claim 1, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (Blanquart4000: Para.0038 and 0078; “instead of firing monochromatic light during each frame, combinations of the three wavelengths are used to provide all of the luminance information within a single image,").  

Regarding Claim 22, Jalali and Blanquart in view of Blanquart4000 teach the system of claim 1, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of electromagnetic radiation (Blanquart4000: Para.0078; "sensing reflected electromagnetic radiation from said pulses with a pixel array to create a plurality of image frames, wherein said pixel array is read at an interval that corresponds to the pulse interval of said laser emitter; and creating a stream of images by combining the plurality of image frames to form a video stream,").  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali in view of Blanquart further in view of in view of (US 2010/0245639 A1) hereinafter Mori.
Regarding Claim 12, Jalali in view of Blanquart teach the system of claim 1, further comprising: 

 	Jalali and Blanquart do not teach a voltage controlled oscillator; a phase lock loop based on a charge pump for driving the voltage controlled oscillator; and TECHLAW VENTURES, PLLC3290 West Mayflower Ave.Lehi, UT 84043(801) 854-767587Attorney Docket No.: END-0014.NP4a phase lock loop based on a digital-to-analog converter for driving the voltage controlled oscillator.  

 	Mori teaches a voltage controlled oscillator; a phase lock loop based on a charge pump for driving the voltage controlled oscillator; and TECHLAW VENTURES, PLLC3290 West Mayflower Ave.Lehi, UT 84043(801) 854-767587Attorney Docket No.: END-0014.NP4a phase lock loop based on a digital-to-analog converter for driving the voltage controlled oscillator (fig. 8; para. (0074); "An embodiment may be PLL based on a Digital to Analog Convertor (DAC) for driving the VCO.").

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalali and Blanquart to include a voltage controlled oscillator; a phase lock loop based on a charge pump for driving the voltage controlled oscillator; and TECHLAW VENTURES, PLLC3290 West Mayflower Ave.Lehi, UT 84043(801) 854-767587Attorney Docket No.: END-0014.NP4a phase lock loop based on a digital-to-analog converter for driving the voltage controlled oscillator as taught by Mori to improve image capturing.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali in view of Blanquart further in view of in view of et al. Abe (US 2003/0060683 A1) hereinafter Abe.
Regarding Claim 13, Jalali in view of Blanquart teach the system of claim 1, wherein 
 	Jalali and Blanquart do not teach the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration.  

 	Abe teaches the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration (FIG. 2 (A), this embodiment uses a vertical sync signal having a 1/60 sec period and the CCD drive circuit 22 forms discharging pulses (SUB pulses) in FIG. 2 (B) to provide a non-operating period).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalali and Blanquart to include the emitter is configured to emit, during a pulse duration, a plurality of sub-pulses of electromagnetic radiation having a sub-duration shorter than the pulse duration as taught by Abe to improve image capturing as taught by to improve image capturing.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jalali in view of Blanquart further in view of in view of Galvanauskas et al. (US 2004/0075883 A1) hereinafter Galvanauskas.
Regarding Claim 14, Jalali in view of Blanquart teach the system of claim 1, wherein 
 	Jalali and Blanquart do not teach one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.  
 	Galvanauskas teaches one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalali and Blanquart to include one or more of the pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse as taught by Galvanauskas to improve image capturing.

Claims 15-18 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali in view of Blanquart further in view of in view of Nie et al. (US 2012/0123205 A1) hereinafter Nie.
Regarding Claim 15, Jalali in view of Blanquart teach the system of claim 1, wherein at least 
 	Jalali and Blanquart do not teach a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence emission for exciting a fluorescent reagent, wherein the fluorescence emission results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame.  
 	Nie teaches a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence emission for exciting a fluorescent reagent, wherein the fluorescence emission results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame (Para.0168 and 0214; "Video frames from the cameras are continuously acquired and displayed to the user so long as the program is running. For every exposure of the NIR camera and Laser camera, the frames are processed to find the location of the probe and laser signal (250 for NIR, 240 for laser),"). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalali and Blanquart to include a portion of the pulses of electromagnetic radiation emitted by the emitter is a fluorescence emission for exciting a fluorescent reagent, wherein the fluorescence emission results in a fluorescence exposure frame created by the image sensor, and wherein the controller is configured to provide the fluorescence exposure frame to a corresponding fluorescence system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame as taught by Nie to improve image capturing.

Regarding Claim 16, Jalali and Blanquart in view Nie teach the system of claim 15, wherein the controller is further configured to: receive the location of the critical tissue structure from the corresponding fluorescence system (Nie: Para.0194 and 0169); generate an overlay frame comprising the location of the critical tissue structure; and  TECHLAW VENTURES, PLLC 3290 West Mayflower Ave. Lehi, UT 84043 (801) 854-7675 88Attorney Docket No.: END-0014.NP4combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (Nie: Para.0194 and 0169; "When a positive signal is recorded, a false color overlay is placed on the wide-field image at the location of a laser excitation source when the signal was recorded (the location is detected by the camera dedicated for laser tracking) the overlay decays over time,”).  

Regarding Claim 17, Jalali and Blanquart in view Nie teach the system of claim 16, wherein sensing the reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern (Para.00168 and 0202), and wherein the controller is further configured to: provide the laser mapping exposure frame to a corresponding laser mapping system that determines a topology of the scene and/or dimensions of one or more objects within the scene (Para.00168 and 0202); provide the location of the critical tissue structure to the corresponding laser mapping system; and receive a topology and/or dimension of the critical tissue structure from the corresponding laser mapping system (Nie: Para.00168 and 0202; "The Laser camera frame is analyzed on a pixel-by-pixel basis,").  

Regarding Claim 18, Jalali and Blanquart in view Nie teach the system of claim 17, wherein the critical structure comprises one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, or a tumor (Nie: Para.0168; "device permits further evaluation of both positive and negative tumor margins around the surgical cavity, raising new potential for real-time tumor detection and image-guided surgery,").  

Regarding Claim 23, Jalali and Blanquart in view Nie teach the system of claim 1, wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein at least a portion of the reflected electromagnetic radiation sensed by the pixel array is a relaxation wavelength of the reagent (Nie: Para.0168; "intra-operative detection of malignant tumors, based on wavelength-resolved measurements of fluorescence and surface-enhanced Raman scattering (SERS) signals,”).  

Regarding Claim 24, Jalali and Blanquart in view Nie teach the system of claim 1, wherein sensing reflected electromagnetic radiation by the pixel array comprises generating a laser mapping exposure frame by sensing reflected electromagnetic radiation resulting from the emitter pulsing the laser mapping pattern, wherein the laser mappingTECHLAW VENTURES, PLLC3290 West Mayflower Ave. Lehi, UT 84043(801) 854-767590Attorney Docket No.: END-0014.NP4exposure frame comprises information for determining real time measurements comprising one or more of: a distance from an endoscope to an object; an angle between an endoscope and the object; or surface topology information about the object (Nie: Para.0168; "an additional software function is provided to map the location of tumor positive areas, retain them, and present them overlaid onto the anatomical view,” para. [0202]; “evaluation of both positive and negative tumor margins around the surgical cavity,”).  

Regarding Claim 25, Jalali and Blanquart in view Nie teach the system of claim 24, wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than 10 centimeters (Nie: Para.0155, 0169; "As a result, much higher detection sensitivity and more consistent tumor signals are achieved than in previous studies that relied on native fluorescence or normal Raman scattering,”).  

Regarding Claim 26, Jalali and Blanquart in view Nie teach the system of claim 24, wherein the laser mapping exposure frame comprises information for determining the real time measurements to an accuracy of less than one millimeter (Nie: Para.0155, 0169; "As a result, much higher detection sensitivity and more consistent tumor signals are achieved than in previous studies that relied on native fluorescence or normal Raman scattering,”).

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali in view of Blanquart further in view of in view of Blanquart et al. (US 2016/0183775 A1) hereinafter Blanquart775.

Regarding Claim 19, Jalali in view of Blanquart teach the system of claim 1, wherein 
 	Jalali and Blanquart do not teach the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.  

 	Blanquart775 teaches the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (Para.0045, 0064 and 0151; “a constant light source that can be modulated with varying current that is controlled by and synced
with a sensor,"). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalali and Blanquart to include the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array as taught by Blanquart775 to improve image capturing.

Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Jalali in view of Blanquart further in view of in view of Azizian et al. (US 2013/0274596 A1) hereinafter Azizian.
Regarding Claim 27, Jalali in view of Blanquart teach the system of claim 1, 
Jalali in view of Blanquart do not teach a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene.  

Azizian teaches a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene (Para.0077; "The image-based tracking module 107 applies image processing algorithms to detect the fluorescent markers in order to track the tools and the organ,”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jalali and Blanquart to include a portion of the pulses of electromagnetic radiation emitted by the emitter comprises a plurality of tool-specific laser mapping patterns for each of a plurality of tools within a scene as taught by Azizian to improve image capturing and tool-specific mapping.

Regarding Claim 28, Jalali and Blanquart in view of Azizian teach the system of claim 1, wherein the laser mapping pattern emitted by the emitter comprises a first output and a second output that are independent from one another, wherein the first output is for light illumination and the second output is for tool tracking (Azizian: "FIG. 10 illustrates an overall process according to one embodiment. In step $1001, fluorescent dye markers are deployed to a surgical field).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698